11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In re Estate of Michael Allen                * From the County Court at Law
Hallmark, deceased,                            of Erath County,
                                               Trial Court No. P09446.

No. 11-18-00187-CV                           * August 31, 2020

                                             * Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against Katherine Hallmark and Rachael Holloway, individually and as independent
executrix of the Estate of Michael Allen Hallmark, deceased.